DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on October 27th, 2021, amended claims 1, 11, 13, 16-19, and 21 and new claim 22 are entered. Claim 20 is cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claims 1, 11, and 13-21 have been fully considered but are not persuasive. The rejections are maintained, and further clarified in view of the amendment.
At Pg. 10 of the Reply, Applicant clarifies that “type of the sensor” is replaced with “type of the swallow-type sensor” and that “each type of the sensor” is replaced with “each type of the swallow-type sensor”. Although the Applicant has amended to clarify that the limitations are referring to the same swallow-type sensor, the term “type” still renders this claim indefinite, as it could be construed as a relative term. Furthermore, it is unclear how there can be a “type” of the swallow-type sensor, if the sensor has already been limited to as a “swallow-type”.
Applicant’s arguments with respect to claim(s) 1, 11, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 11, 13-14, and 19 are objected to because of the following informalities: 
Claim 11 recites “a  detection information” in line 34, but should recite “a detection information”
Claim 13 recites “a type of swallow-type sensor” in line 3, but should recite “the type of swallow-type sensor”
Claim 14 recites “a type of swallow-type sensor” in line 4, but should recite “the type of swallow-type sensor”
Claim 19 recites “a type of swallow-type sensor” in line 2, but should recite “the type of swallow-type sensor”
Claim 19 recites “the sever” in line 5, but should recite “a server”
Claim 19 recites “the control information” in line 10, but should recite “control information”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, 13-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a type of the swallow-type sensor” in lines 6-7. It is unclear how there can be a “type” of the swallow-type sensor, if the sensor has already been limited to as a “swallow-type”. 
Claim 11 recites “a type of the swallow-type sensor” in line 7. It is unclear how there can be a “type” of the swallow-type sensor, if the sensor has already been limited to as a “swallow-type”. 

Claim 21 recites “a type of the swallow-type sensor” in lines 6-7. It is unclear how there can be a “type” of the swallow-type sensor, if the sensor has already been limited to as a “swallow-type”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13, 15-16, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubey et al (U.S. Publication No. 2008/0004532).
Regarding Claim 1, Rubey discloses a detecting system comprising: 
a swallow-type sensor (sensing device 4 may be or may include an autonomous swallowable capsule; [0035]) comprising:
(imaging sensor 40; Examiner’s Note: the image data can represent the physical amount detected), and 
a transmitter (transmitter 28) configured to transmit to a receiver (receiver 6):
identification information (identification data 73) of the swallow-type sensor when the swallow-type sensor is activated (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), wherein the identification information represents a type of the swallow-type sensor (An in-vivo sensing device may transmit identification data, which may include data that relates to or identifies the device, for example, device type; [0012]), and
detection information (sensory data, e.g. image data) at a plurality of time points associated with the identification information (sensing device 4 may transmit identification data 73 together with sensory data, for example, in substantially the same data block, data stream or transmission or imaging period. Identification data 73 may be transmitted with sensory data, for example, with every or substantially every data transmission, image frame transmission or during substantially every transmission or imaging period. In one embodiment, receiving identification data may indicate the completion of the transmission of image data corresponding to an image frame; [0050]), the detection information representing the physical amount detected by the detector (Examiner’s Note: the image data can represent the physical amount detected); and 
the receiver (receiver 6) comprising, 
an activation/detection information receiver (receiver 6) configured to receive the identification information transmitted from the swallow-type sensor (Data, including for example sensory data and identification data 73, may be transmitted from the in-vivo sensing device 4 to receiver 6 via a wireless or hard-wired medium 11 while inside the patient’s body. Receiver 6 may receive, record and/or store the data transmitted by transmitter 28; [0018]), and 
(processor 16; communication controller 70): 
configured to determine a plurality of receiving standby time periods on the basis of:
information representing a time point at which the identification information is received at the activation/detection information receiver (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), and 
information representing the plurality of time points different from one another (A transmission or imaging period may be a period of time during which the sensing device may collect, generate and/or transmit a stream of sensory data. For example, in each of a series of transmission periods, a frame of image data may be captured and transmitted. Other constant and/or variable capture rates and/or transmission rates may be used; [0046]) associated with the identification information (In such embodiments, identification data 73 may be used to indicate or command the start or end of data transmissions from sensing devices 4. For example, after receiver 6 receives identification data 73, indicating the completion of the transmission or reception of image data corresponding to an image frame. Upon receiving such indications, receiver 6 may de-activate receiving operations. In another embodiment, identification data 73 may be transmitted once at the start and/or once at the end of the movement of sensing device 4 across a region of a patient’s body. Such markers may be used by receiver 6 and/or workstation 8 to sort or group sensory data (e.g., by image or frame); [0047]), and 
configured to control reception to be standby (activating transmissions/receiving operations; [0045-0047]) or non-standby (de-activating transmissions/receiving operations; [0045-0047]) during the plurality of receiving standby time periods (time periods; [0039]), and 
wherein the plurality of time points different from one another each represents a time point at which the detection information is transmitted and is set for each type of the swallow-type sensor ([0024, 0046-0048]).

introducing a swallow-type sensor (sensing device 4) into a living body through a mouth of the living body (sensing device 4 may be or may include an autonomous swallowable capsule; [0035]); 
at a transmitter (transmitter 28) of the swallow-type sensor, Reply to Office Action mailed on June 30, 2020transmitting identification information (identification data 73) of the swallow-type sensor to a receiver (receiver 6) when the swallow-type sensor is activated (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), wherein the identification information represents a type of the swallow-type sensor (An in-vivo sensing device may transmit identification data, which may include data that relates to or identifies the device, for example, device type; [0012]);
at an activation/detection information receiver of the receiver (receiver 6), 
receiving the information transmitted by the swallow-type sensor from an inner side of the living body (Data, including for example sensory data and identification data 73, may be transmitted from the in-vivo sensing device 4 to receiver 6 via a wireless or hard-wired medium 11 while inside the patient’s body. Receiver 6 may receive, record and/or store the data transmitted by transmitter 28; [0018]); 
at a receiving controller of the receiver (processor 16; communication controller 70), determining a plurality of receiving standby time periods on the basis of: 
information representing a time point at which the identification information is received (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), and
information representing the plurality of time points different from one another (A transmission or imaging period may be a period of time during which the sensing device may collect, generate and/or transmit a stream of sensory data. For example, in each of a series of transmission periods, a frame of image data may be captured and transmitted. Other constant and/or variable capture rates and/or transmission rates may be used; [0046]) associated with the identification information (In such embodiments, identification data 73 may be used to indicate or command the start or end of data transmissions from sensing devices 4. For example, after receiver 6 receives identification data 73, indicating the completion of the transmission or reception of image data corresponding to an image frame. Upon receiving such indications, receiver 6 may de-activate receiving operations. In another embodiment, identification data 73 may be transmitted once at the start and/or once at the end of the movement of sensing device 4 across a region of a patient’s body. Such markers may be used by receiver 6 and/or workstation 8 to sort or group sensory data (e.g., by image or frame); [0047]), and 
controlling reception to be standby (activating transmissions/receiving operations; [0045-0047]) or non-standby (de-activating transmissions/receiving operations; [0045-0047]) during the plurality of receiving standby time periods (time periods; [0039]);
at a detector (imaging sensor 40) of the swallow-tvpe sensor, detecting a physical amount in the living body (Examiner’s Note: the image data can represent the physical amount detected);
at the transmitter (transmitter 28) of the swallow-type sensor, transmitting detection information (sensory data, e.g. image data) representing the detected physical amount (Examiner’s Note: the image data can represent the physical amount detected) at each of the plurality of time points associated with the identification information (sensing device 4 may transmit identification data 73 together with sensory data, for example, in substantially the same data block, data stream or transmission or imaging period. Identification data 73 may be transmitted with sensory data, for example, with every or substantially every data transmission, image frame transmission or during substantially every transmission or imaging period. In one embodiment, receiving identification data may indicate the completion of the transmission of image data corresponding to an image frame; [0050]), and 
([0024, 0046-0048]).

Regarding Claim 13, Rubey discloses a server configured to communicate with the receiver (server computer; [0029]), wherein the plurality of time points is set for a type of swallow-type sensor in advance (Typically, the sensing device transmits data that are fixed in size. Typically, the sensing device collects data at a constant rate. For example, sensing device 4 may capture an image once every half second, and, after capturing such an image data may be transmitted the image to receiver 6 as an encoded image possibly over a series of imaging and trans mission periods; [0046]);
the server comprises a control information memory (memory 17 of workstation 8) configured to store control information (requirement data 75 may be stored in memory 17 of workstation 8; [0019]) in which the type ([0024]) and the plurality of time points ([0046]) set for the swallow-type sensor of the type in association with each other ([0056]); -3-Application Number: 16/018,399 Attorney Docket: SANA 8067 Reply to Office Action mailed on June 30, 2020 
the server (A non-exhaustive list of examples of processing system or workstation 8 includes a original equipment manufacturer (OEM) dedicated work station, a desktop personal computer, a server computer; [0029]) is configured to: 
obtain the control information stored in the control information memory with reference to information configured to specify the type of the swallow-type sensor in the identification information received from the receiver, and transmit the control information to the receiver (identification data 73 transmitted by sensing device 4 may be stored, in a data structure or storage or memory location, with, or associated with sensory data transmitted by the same sensing device 4, for example, in receiver 6 or workstation 8, and be used for reference purposes; [0028]); and
(activating transmissions/receiving operations; [0045-0047]) or non-standby (de-activating transmissions/receiving operations; [0045-0047]) during the plurality of receiving standby time periods (time periods; [0039]) on the basis of the control information received from the server and information representing the time point at which the activation information is received or transmitted (If identification data 73 sufficiently matches requirement data 75 in the software, workstation 8 may access or activate software or hardware that includes data that matches at least a portion of identification data 73. Thus, appropriate system 2 mechanisms may be accessed without instructions from a user. Receiver 6 and workstation 8 may accept identification data 73 and alter operations based on the identification data 73; [0024]).  

Regarding Claim 15, Rubey discloses that the detection information includes the identification information (Identification data may indicate what type of sensory data the sensing device collects, for example, image data, pH data, etc. Identification data may include areas in a patient’s body where the sensing device may be used, for example, the colon, esophagus, etc… The sensing device may also transmit sensory data, for example, image data, that the sensing device captures or collects while traversing a body; [0012-0013]).  
Regarding Claim 16, Rubey discloses that the receiver further comprises an alert information receiver configured to receive, if the plurality of pieces of identification information is received (Receiver 30 may receive wireless messages via wireless medium 11 through antenna 32, and control block 26 may capture these messages. A non-exhaustive list of examples of such messages includes modifying the operations of sensing device 4, for example, activating or de activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]; Examiner’s Note: Although Rubey does not explicitly use the term “alert”, a message would alert the user once the information was received), alert information that warns that a plurality of the swallow-type sensors is being used (Multiple sensing devices 4 traversing one or more patients’ bodies may transmit sensory data to receiver 6, for example, at overlapping times. Identification data 73 may be attached, grouped with or tagged onto the sensory data according to embodiments of the invention. Receiver 6 may separate the sensory data into separate image streams according to from which sensing device 4 the identification data 73 indicates the sensory data was transmitted. Thus, data collected from multiple sensing devices 4 at the same or overlapping time may be stored, used and displayed separately; [0026]). 

Regarding Claim 19, Rubey discloses wherein the plurality of time points is set for a type of swallow-type sensor in advance (Typically, the sensing device transmits data that are fixed in size. Typically, the sensing device collects data at a constant rate. For example, sensing device 4 may capture an image once every half second, and, after capturing such an image data may be transmitted the image to receiver 6 as an encoded image possibly over a series of imaging and trans mission periods; [0046]); and 
the method further comprising:
at the receiver (receiver 6), transmitting the identification information to the sever (Workstation 8 may download or access the stream of data from receiver 6; [0018]);
at the server (server computer; [0029]), storing the type ([0024]) and the plurality of time points ([0046]) set for the swallow-type sensor of the type in association with each other ([0056]); -3-Application Number: 16/018,399 Attorney Docket: SANA 8067 
at the server, obtaining the control information in association with information that specifies the type of the swallow-type sensor in the identification information received from the receiver, and transmitting the control information to the receiver (identification data 73 transmitted by sensing device 4 may be stored, in a data structure or storage or memory location, with, or associated with sensory data transmitted by the same sensing device 4, for example, in receiver 6 or workstation 8, and be used for reference purposes; [0028]); and
at the receiving controller of the receiver, controlling receiving the detection information transmitted from the swallow-type sensor to be standby (activating transmissions/receiving operations; [0045-0047]) or non-standby (de-activating transmissions/receiving operations; [0045-0047]) on the basis of the control information received from the server and information representing the time point at which the identification information is received at the receiver or transmitted to the server (If identification data 73 sufficiently matches requirement data 75 in the software, workstation 8 may access or activate software or hardware that includes data that matches at least a portion of identification data 73. Thus, appropriate system 2 mechanisms may be accessed without instructions from a user. Receiver 6 and workstation 8 may accept identification data 73 and alter operations based on the identification data 73; [0024]).  
Regarding Claim 21, Rubey discloses a detecting system comprising: 
a swallow-type sensor (sensing device 4 may be or may include an autonomous swallowable capsule; [0035]) comprising:
a detector configured to detect a physical amount in a living body (imaging sensor 40; Examiner’s Note: the image data can represent the physical amount detected), and 
a transmitter (transmitter 28) configured to transmit to a receiver (receiver 6):
identification information (identification data 73) of the swallow-type sensor when the swallow-type sensor is activated (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), wherein the identification information represents a type of the swallow-type sensor (An in-vivo sensing device may transmit identification data, which may include data that relates to or identifies the device, for example, device type; [0012]), and
detection information (sensory data, e.g. image data) at a plurality of time points associated with the identification information (sensing device 4 may transmit identification data 73 together with sensory data, for example, in substantially the same data block, data stream or transmission or imaging period. Identification data 73 may be transmitted with sensory data, for example, with every or substantially every data transmission, image frame transmission or during substantially every transmission or imaging period. In one embodiment, receiving identification data may indicate the completion of the transmission of image data corresponding to an image frame; [0050]), the detection information representing the physical amount detected by the detector (Examiner’s Note: the image data can represent the physical amount detected); and 
the receiver (receiver 6) comprising, 
an activation/detection information receiver (receiver 6) configured to receive the identification information transmitted from the swallow-type sensor (Data, including for example sensory data and identification data 73, may be transmitted from the in-vivo sensing device 4 to receiver 6 via a wireless or hard-wired medium 11 while inside the patient’s body. Receiver 6 may receive, record and/or store the data transmitted by transmitter 28; [0018]), and 
a receiving controller (processor 16; communication controller 70): 
configured to determine: a plurality of receiving standby time periods on the basis of:
information representing a time point at which the identification information is received or transmitted at the activation/detection information receiver (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), and 
(A transmission or imaging period may be a period of time during which the sensing device may collect, generate and/or transmit a stream of sensory data. For example, in each of a series of transmission periods, a frame of image data may be captured and transmitted. Other constant and/or variable capture rates and/or transmission rates may be used; [0046]) associated with the identification information (In such embodiments, identification data 73 may be used to indicate or command the start or end of data transmissions from sensing devices 4. For example, after receiver 6 receives identification data 73, indicating the completion of the transmission or reception of image data corresponding to an image frame. Upon receiving such indications, receiver 6 may de-activate receiving operations. In another embodiment, identification data 73 may be transmitted once at the start and/or once at the end of the movement of sensing device 4 across a region of a patient’s body. Such markers may be used by receiver 6 and/or workstation 8 to sort or group sensory data (e.g., by image or frame); [0047]), and 
configured to control reception to be standby (activating transmissions/receiving operations; [0045-0047]) or non-standby (de-activating transmissions/receiving operations; [0045-0047]) during the plurality of receiving standby time periods (time periods; [0039]), and 
wherein the plurality of time points different from one another each represents a time point at which the detection information is transmitted and is set for each type of the swallow-type sensor ([0024, 0046-0048]).

Regarding Claim 22, Rubey discloses wherein the transmitter is configured to transmit only ([0021-0023]): -7-Application Number: 16/018,399 Attorney Docket: SANA 8067 
Response to Office Action mailed on July 27, 2021identification information of the swallow-type sensor (Transmitter 28 may transmit identification data 73. Identification data 73 may be transmitted automatically or in response to a system, program or administrator's request; [0018]) when the swallow-type sensor is activated (activating or de-activating image capturing by sensing device 4 and/or activating or de-activating transmissions from sensing device 4, based on transmitted identification data 73; [0045]), and 
detection information (sensory data, e.g. image data) at the plurality of time points associated with the identification information (sensing device 4 may transmit identification data 73 together with sensory data, for example, in substantially the same data block, data stream or transmission or imaging period. Identification data 73 may be transmitted with sensory data, for example, with every or substantially every data transmission, image frame transmission or during substantially every transmission or imaging period. In one embodiment, receiving identification data may indicate the completion of the transmission of image data corresponding to an image frame; [0050]), the detection information representing the physical amount detected by the detector (Examiner’s Note: the image data can represent the physical amount detected).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rubey in view of Wang (U.S. Publication No. 2009/299140; cited by Applicant; previously cited).
(A non-exhaustive list of examples of processing system or workstation 8 includes a original equipment manufacturer (OEM) dedicated work station, a desktop personal computer, a server computer; [0028-0029]) that communicates with the receiver (Workstation 8 may download or access the stream of data from receiver 6; [0018]), and wherein the server comprises a memory (memory 17 of workstation 8) to store a type ([0024]) of swallow-type sensor.
Rubey fails to disclose a correction information memory configured to store correction information that is used for correcting the physical amount set in association with the type; and the receiver or the server is configured to convert a signal value of the detection information on the basis of the correction information.  
Wang discloses a correction information memory configured to store correction information that is used for correcting the physical amount set in association with the type (For higher protocol layers, the error check and correction statistics may be used to indicate network condition. For example, error statistics that can be used include, for example, the type of errors, where the errors occur and the portion of errors that are correctable. Another indicator is the number of characters expected between data unit delimiters. For any given block (e.g., the Nth block), there are many ways for comparing network conditions between two receiving units; Paragraph 45); and 
the receiver or the server is configured to convert a signal value of the detection information on the basis of the correction information (To correct this error, since block 108 is associated with the weakest network condition among the network conditions associated with blocks 106, 107,108,110 and 111, the decoding process of FIG. 11B discards block 108, and selects instead block 109. Decoding completes using blocks 106, 107,109, 110 and 111. In general, the decoding error may be detected at an earlier time than at the end of the decoding interval (i.e., in block 111). For those skilled in the art, suitable corrections during the decoding process would be apparent from the examples provided in FIGS. 11A and 11B, and their variations and modifications; Paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the correction teachings of Wang into those of Rubey in order to incorporate multiple sensors and their respective time points into the calculation of reducing errors most effectively.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubey in view of Petersen et al (U.S. Publication No. 2004/0162035; previously cited).
Regarding Claim 17, Rubey fails to disclose that the receiver is configured to receive the alert information and is configured to execute, if the plurality of swallow-type sensors are same in type, at least one of alerting a user, stopping of being standby for receiving the detection information and stopping of processing the received detection information
Petersen discloses that the receiver is configured to receive the alert information and is configured to execute, if the plurality of swallow-type sensors are same in type (More than one sensor could be running simultaneously, whose signals representing the measured data are sent to the mobile user terminal from which the said signals are sent to the monitoring unit where they are compared to reference data and even graphically displayed; [0026]), at least one of alerting a user (the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]; If on the other hand some of the sensor values are out of the preset values then this unit will alert the user and wait for his reaction trough the user interface and proceed with the next step 68; [0044]), stopping of being standby for receiving the detection information and stopping of processing the received detection information (This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Petersen into those of Rubey in order to provide alerts while monitoring the condition of a subject, in both critical and non-critical situations [Petersen 0053].

Regarding Claim 18, Rubey fails to disclose that the receiver is configured to receive the alert information and executes, if respective information of plurality of time point of the plurality of swallow-type sensors include at least one common time point, at least one of alerting a user, stopping of being standby for receiving the detection information and stopping of processing the received detection information
Petersen discloses that the receiver is configured to receive the alert information and executes, if respective information of plurality of time point of the plurality of swallow-type sensors include at least one common time point (More than one sensor could be running simultaneously, whose signals representing the measured data are sent to the mobile user terminal from which the said signals are sent to the monitoring unit where they are compared to reference data and even graphically displayed; [0026]), at least one of alerting a user (the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package; [0042]; If on the other hand some of the sensor values are out of the preset values then this unit will alert the user and wait for his reaction trough the user interface and proceed with the next step 68; [0044]), stopping of being standby for receiving the detection information and stopping of processing the received detection information (This could mean that the transmitter should just go into sleep mode and wait for further instruction or the “continue transmit” mode is selected; [0042]).   
[Petersen 0053].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791